DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/21 has been entered.

Response to Amendment
3.	The rejection of Claims 1-9 and 12-15 under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO 2016/152544 A1) in view of Yamada et al. (JP 2011-006397 A) as set forth in the Final Rejection filed 09/24/21 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 10 and 11 under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO 2016/152544 A1) in view of Yamada et al. (JP 2011-006397 A) and Kubota et al. (US 2014/0009918 A1) as set forth in the Final Rejection filed 09/24/21 is overcome by the Applicant’s amendments.
 
Examiner’s Note
5.	The Office has relied upon national phase publication US 2018/0301629 A1 as the English equivalent of WIPO publication WO 2016/152544 A1 (herein referred to as “Hatakeyama et al.”).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO 2016/152544 A1) in view of Yao et al. (CN 106565705 A).
	Hatakeyama et al. discloses a composition for the light-emitting layer of an organic electroluminescent (EL) device (element) for the construction of displays comprising boron-containing compound and an anthracene-based compound; its use results in a light-emitting layer with optimum light-emission characteristics (Abstract; [0001]).  The boron-containing compound is dopant material, which emits in the blue 

    PNG
    media_image1.png
    172
    384
    media_image1.png
    Greyscale

(page 6) (corresponds to compound (1-195) as recited by the Applicant in Claim 5) such that Ar4 = hydrogen and X = substituted aryl (phenyl-naphthyl) of formula (1) as defined by the Applicant; X = formula (1-X1) as defined by the Applicant (with Ar1 = phenyl).  The light-emitting layer is either a single layer or a plurality of layers (each layer comprising host + dopant material); the host material can comprise a plurality of kinds, including pyrene compounds (among others) in addition to the anthracene-based compound ([0185], [0188]).  Hatakeyama et al. further discloses an organic EL device comprising the following layers:  substrate (101), anode (102), hole-injecting layer (103), hole-transporting layer (104), light-emitting layer (105), electron-transporting layer (106), electron-injecting layer (107), and cathode (108) (Fig. 1).  The electron-transporting and/or electron-injecting layer comprises pyridine derivatives, which further includes alkali metal (and the like) ([0194], [0350]).  However, Hatakeyama et al. does not explicitly disclose the presence of a pyrene-based compound of formula (2) as defined by the Applicant.
	Yao et al. discloses the following compound:

    PNG
    media_image2.png
    176
    122
    media_image2.png
    Greyscale

(page 18) (corresponds to compound (2-350) as recited by the Applicant in Claim 8, assuming natural rotation about the Csp2-Csp2 pyrene-triphenylene bond) such that s = p = 1 and Ar = aryl having 18 carbon atoms (triphenylene) of formula (2) as defined by the Applicant; Ar = formula (Ar-2) as defined by the Applicant (with R10-17 = hydrogen and R18-19 = bonded to each other to form a fused ring); Ar = formula (Ar-2-2) as defined by the Applicant.  Yao et al. discloses its inventive compounds can be used as host material (for a fluorescent or phosphorescent emitter) in the light-emitting layer of an organic EL device which, when used, improves luminous efficiency and lifetime ([0007], [0049]).  It would have been obvious to incorporate compound 262 as disclosed by Yao et al. to the light-emitting layer of the organic EL device as disclosed by Hatakeyama et al.  The motivation is provided by the disclosure of Yao et al., which teaches that the use of its inventive compounds as host material results in a device with improved luminous efficiency and lifetime.
	Notice that this would result in a light-emitting layer comprising a boron-containing compound as dopant material in combination with compound (3-5) (of Hatakeyama et al.) and compound 262 (of Yao et al.) as host materials.  The lower third of this light-emitting layer can be defined as the “first light emitting layer,” the upper third 

9.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO 2016/152544 A1) in view of Yao et al. (CN 106565705 A) as applied above and in further view of Kubota et al. (US 2014/0009918 A1).
	Hatakeyama et al. in view of Yao et al. discloses the organic electroluminescent (EL) device (element) of Claims 1 and 9 as shown above.  Yao et al. discloses its inventive compounds to be electron-transporting ([0049]); notice that the anthracene-based compounds of Hatakeyama et al. must also be inherently hole-transporting and electron-transporting, as the light-emitting layer is the site of electron-hole recombination.  However, they do not explicitly disclose the concentration profile of the anthracene-based or pyrene-based compound as recited by the Applicant.
	Kubota et al. discloses an organic EL device comprising a light-emitting layer comprising a host material doped with dopant material ([0053]).  The host material comprises a mixture of hole-transporting and electron-transporting materials; the hole-transporting host material increases in concentration as the distance from the anode decreases (i.e., concentration decreases towards the cathode), while the electron-transporting host material increases in concentration as the distance from the cathode decreases (i.e., concentration decreases towards the anode); there is “no particular limitation” as to the nature of the host materials ([0054]).  Such a configuration results in an organic EL device with high general color rendering index ([0064]).  It would have been similarly obvious to configure the concentration profile of the anthracene-based 

Response to Arguments
10.	Applicant’s arguments on pages 14-15 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786